DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the Election Restriction filed on September 9, 2021.  Applicant elects the invention of Group I: claims 1-9 without traverse. Claims 10-20 are Non-Elected and withdrawn from consideration. 
Claims 1-9 are pending.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/17/2019, 11/14/2019, 01/21/2020, 02/24/2020, 03/03/2021, 07/30/2021 was filed before the mailing date of the response to election restriction on 09/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  It should be noted that the applicant has submitted an exorbitant amount of prior art on numerous PTO-1449's which, on initial consideration, do not all appear to have relevancy or pertinence to the instant invention as claimed. The applicant is requested in response to this office action to point out which of these numerous prior art are pertinent or relevant to the patentability of the invention as claimed in this instant application. It should be noted that it would be advantageous to the applicant to provide a concise explanation of why each of the prior art is being submitted and how it is understood to be relevant. ''Concise explanations are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.'' (See MPEP 609 under subheading ''A. CONTENT'' and 37 CFR 1.98(b)(5)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly, the limitation of claim 1 is indefinite with the invention.  Applicants do not point out clearly which options include in the present invention, therefore, the limitation is ambiguous. Any ordinary skill in the art will be failed to understand that meets and bounds of the claim limitations with this indefinite limitation in claim 1. Therefore, these limitations with these ambiguous terms are indefinite with the present application. The examiner will interpret these terms and limitations with the regarding claims as best understood for applying the appropriate art for rejection purposes. Appropriate correction needs to overcome the rejection. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims are directed towards receiving, identifying the connection and assembling the secure communication of data, which is an abstract idea of organizing human activity. 
Claims recite, “receiving incoming data; identifying a connection associated with the data; and assembling the data to correspond to a data type” which are grouped within the “certain methods of organizing human activity.” The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a fundamental economic practice. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50,52,54 (January 7, 2019). Accordingly, the claims recite an abstract idea (See pages7, 10, Alice Corporation Pty. Ltd.v. CLS Bank international I, et a I., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50,53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50,54-55 (January 7, 2019)), the additional elements of the claims such as memory and processor merely uses a computer as a tool to perform an abstract idea. This does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carryout the abstract idea. The operations do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of 
The claim(s) does/do not include additional elements that are sufficient to a mount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50,52, 56 (January 7, 2019)), the elements of receiving incoming data; identifying a connection associated with the data; and assembling the data to correspond to a data type, implement the abstract idea of organizing human activity. As discussed above, taking the claim elements separately, or viewed as a whole, the combination of elements recited in the claims merely recite the concept of organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-9 further describe the abstract idea of organizing human activity. The dependent claims do not include additional elements that integrate the abstract idea into 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Estan et al. (US Publication 2010/0238942) hereafter Estan.
As per claim 1, Estan discloses a method comprising: receiving incoming data; identifying a connection associated with the data; and assembling the data to correspond to a data type (0007, 0081-82: look up operation with packet type).  
As per claim 2, Estan discloses the method wherein identifying the connection and assembling the data are performed by processing elements of at least one systolic array (figure 1, paragraphs 0058, 0062-64).  
As per claim 3, Estan discloses the method wherein at least one FPGA includes the at least one systolic array (paragraphs 0058, 0062-64).  
As per claim 4, Estan discloses the method wherein the incoming data comprises a packet, the method further comprising: searching a header of the packet to determine if the 
As per claim 5, Estan discloses the method wherein the next stage is an address resolution protocol stage configured to resolve media access control (MAC) addresses (paragraphs 0007, 0054).  
As per claim 6, Estan discloses the method wherein the next stage is a network ping stage configured to respond to network ping requests (paragraphs 0058-61). 
As per claim 7, Estan discloses the method wherein the next stage is a context processing stage configured to determine the connection associated with the data (paragraphs 0062, 0069).  
As per claim 8, Estan discloses the method further comprising retrieving a state for the packet (paragraphs 0058-59, 0061, 0069).  
As per claim 9, Estan discloses the method further comprising removing a header from a packet of the incoming data to provide packet data, and storing the packet data in memory (paragraphs 0058-59, 0061, 0069).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455